     Case 3:21-cv-00570-M Document 1 Filed 03/11/21                Page 1 of 12 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BRENT B. ROSINSKI,                               §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §   Civil Action No. 3:21-cv-00570
                                                 §
GENERAL VASCULAR SPECIALISTS,                    §   With Jury Demand Endorsed
                                                 §
       Defendant.                                §

                                         COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Brent B. Rosinski (“Plaintiff”), by and through counsel, for his Complaint against

Defendant General Vascular Specialists (“GVS” or “Defendant”), states as follows:

                                        I. INTRODUCTION

       1.      Defendant engaged in willful, malicious, deceptive and harassing actions against

Plaintiff in furtherance of its illegal efforts to collect on an unsecured debt from him during his

bankruptcy and after the debt had been discharged. Defendant’s actions at issue include sending

Plaintiff periodic statements and correspondences demanding payment of the discharged debt.

       2.      Specifically, Plaintiff claims Defendant violated: 1) Tex. Fin. Code § 392.001 et

seq., known as the Texas Debt Collection Act (“TDCA”); 2) the common law prohibiting invasion

of privacy; and 3) the automatic stay and discharge injunction of the United States Bankruptcy

Court for the Northern District of Texas, Dallas Division.       Plaintiff seeks to recover from

Defendant actual, statutory, and punitive damages, and legal fees and expenses.

                                           II. PARTIES

       3.      Plaintiff is a natural person residing in Dallas County, Texas and a “consumer” as

defined by the TDCA, Tex. Fin. Code § 392.001(1).
     Case 3:21-cv-00570-M Document 1 Filed 03/11/21                 Page 2 of 12 PageID 2



       4.      Defendant is a medical group practice that may be served by delivering citation to

its Registered Agent, Alan C. Sklar, at Sklar Williams, PLLC, 410 S. Rampart Blvd., Ste. 350, Las

Vegas, NV 89145-5730.

       5.      Defendant is a “creditor,” “debt collector,” and/or “third-party debt collector” under

the TDCA, Tex. Fin. Code §§ 392.001(3)(6) and (7).

       6.      The debt Defendant was attempting to collect from Plaintiff was a “consumer debt,”

as defined by Tex. Fin. Code § 392.001(2).

                                  III. JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1334

and 1367.

       8.      Venue is proper this district because Plaintiff filed his bankruptcy case in this

district and the conduct complained of occurred in this district.

                                   IV. FACTUAL ALLEGATIONS

A.     The Subject Debt was Included in Plaintiff’s Bankruptcy Case.

       9.      On August 14, 2020, Plaintiff filed for bankruptcy protection under Chapter 7 of

the U.S. Bankruptcy Code in case number 20-32160-mvl7 (“Bankruptcy Case”) in the United

States Bankruptcy Court for the Northern District of Texas (“Bankruptcy Court”).

       10.     In his Bankruptcy Case, Plaintiff filed schedules listing his pre-petition debt, which

included, in part, his unsecured debt in “Schedule E/F: Creditors Who Have Unsecured

Claims” (“Schedule E/F”), where he listed as one of his unsecured claims, a claim on debt for

goods and/or services for the subject account ending in 5322 (the “Account”), and he identified

Defendant as the creditor for the Account.

       11.     A true and correct copy of relevant excerpts from Plaintiff’s Schedule E/F listing

the Account is attached hereto as Exhibit “A.”

                                                 -2-
       Case 3:21-cv-00570-M Document 1 Filed 03/11/21              Page 3 of 12 PageID 3



         12.    On or about August 19, 2020, the Bankruptcy Noticing Center for the Bankruptcy

Court sent a copy of the “Notice of Chapter 7 Bankruptcy Case “ (“341 Notice”) to GVS by first

class mail. The 341 Notice, Official Form 309A, warned all creditors in conspicuous language

against violating the automatic stay imposed by 11 U.S.C. § 362.

         13.    The 341 Notice sent to GVS was not returned, creating a presumption it was

received.

         14.    A true and correct redacted copy of the 341 Notice is attached hereto as Exhibit

“B.”

B.       During Plaintiff’s Bankruptcy Case, Defendant Sent Plaintiff Statements on the
         Account Demanding Payment or Actions from Plaintiff to Coerce Payment.

         15.    While Plaintiff’s Bankruptcy Case was pending and active, Defendant was subject

of the automatic stay as advised in the 341 Notice, which warned all creditors: “The filing of the

case imposed an automatic stay against most collection activities. This means that creditors

generally may not take action to collect debts from the debtors or the debtors’ property. …

Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who

violate the stay can be required to pay actual and punitive damages and attorney’s fees.”

         16.    Nevertheless, Defendant engaged in prohibited coercive, deceptive, and harassing

actions against Plaintiff in furtherance of Defendant’s illegal debt collection activity, including

sending Plaintiff monthly billing statements demanding payment, misrepresenting information to

coerce or deceive Plaintiff into paying Defendant the debt on the Account or to coerce Plaintiff to

take actions to benefit Defendant financially related to the Account.

C.       The Subject Debt Was Discharged as to Plaintiff’s Personal Liability.

         17.    On November 18, 2020, the Bankruptcy Court issued an order granting Plaintiff a

discharge (“Discharge Order”). The Discharge Order followed Official Form 318, including the



                                                -3-
    Case 3:21-cv-00570-M Document 1 Filed 03/11/21                   Page 4 of 12 PageID 4



explanatory language contained therein. The Discharge Order discharged Plaintiff from any liability

for the debt created by the Account. Included with the Discharge Order was detailed information about

the discharge stating, “Creditors cannot collect discharged debts. This order means that no one may

make any attempt to collect a discharged debt from the debtors personally,” and specifies, “Creditors

cannot contact the debtors by mail, phone, or otherwise in any attempt to collect the debt personally.

Creditors who violate this order can be required to pay debtors damages and attorney’s fees.”

       18.       A true and correct redacted copy of the Discharge Order is attached hereto as

Exhibit “C.”

       19.       On or about November 22, 2020, the Bankruptcy Noticing Center mailed a copy of

the Discharge Order to GVS by first class mail, which was not returned. This mailing constituted

notice of the discharge granted in Plaintiff’s Bankruptcy Case to GVS and the replacement of the

automatic stay with the discharge injunction imposed by 11 U.S.C. § 524(a).

       20.       As a result of the discharge, the Account had a zero-balance due and owing and no

past-due amount. Also, the debtor-creditor relationship ended between Plaintiff and GVS, as there

was no longer any legally repayable debt on the Account.

       21.       At no time during the pendency of Plaintiff’s Bankruptcy Case did Defendant or

any other person or entity object to or dispute the details or completeness of the Account listed on

Schedule “F” to Plaintiff’s Petition filed in his Bankruptcy Case.

       22.       At no time did Plaintiff reaffirm the debt on the Account with any person or entity

during the pendency of his Bankruptcy Case.

       23.       At no time did the Bankruptcy Court declare the debt on the Account to be non-

dischargeable.




                                                 -4-
     Case 3:21-cv-00570-M Document 1 Filed 03/11/21                Page 5 of 12 PageID 5



D.     After the Discharge of the Debt, Defendant Continued to Attempt to Collect on the
       Discharged Debt from Plaintiff Personally and Made Harassing and Offensive
       Contacts with Him.

       24.     When the Bankruptcy Court granted Plaintiff a discharge, the Account legally

became uncollectible such that there was no longer any payment owing. Nevertheless, Defendant

engaged in prohibited, coercive, deceptive, and harassing actions against Plaintiff in furtherance

of its illegal debt collection activity by continuing to send Plaintiff monthly statements to coerce

him to take steps to pay on the Account or take actions that would benefit Defendant financially

related to the discharged Account.

       25.     For instance, on or about December 30, 2020, GVS sent Plaintiff a statement on the

Account, along with a self-addressed, payment coupon stating, in part, “PAY THIS AMOUNT

$232.23,” and instructing Plaintiff to “MAKE CHECKS PAYABLE TO/REMIT TO: GENERAL

VASCULAR SPECIALISTS.” The statement further states, “If paying by credit card fill out

below.”

       26.     A true and correct redacted copy of the December 30, 2020 statement Defendant

sent to Plaintiff is attached hereto as Exhibit “D.”

       27.     On or about January 27, 2021, GVS sent Plaintiff a statement on the Account, along

with a self-addressed, payment coupon stating, in part, “PAY THIS AMOUNT $232.23,” and

instructing Plaintiff to “MAKE CHECKS PAYABLE TO/REMIT TO: GENERAL VASCULAR

SPECIALISTS.” The statement further states, “If paying by credit card fill out below.”

       28.     A true and correct redacted copy of the January 27, 2021 statement Defendant sent

to Plaintiff is attached hereto as Exhibit “E.”

       29.     On February 8, 2021 at approximately 3:26 p.m., Plaintiff called the Defendant’s

office and was transferred to the person he was told was handling patient collections. He reminded

them of the Bankruptcy, the discharge, and asked them to stop sending statements each month.

                                                  -5-
    Case 3:21-cv-00570-M Document 1 Filed 03/11/21                     Page 6 of 12 PageID 6



Defendant’s agent advised Plaintiff that she would note his bankruptcy filing to the Account and

pass the information along to her supervisor.

       30.     On or about February 24, 2021, despite Plaintiff’s requests that statements not be

sent to him, GVS sent Plaintiff another statement on the Account, along with a self-addressed,

payment coupon stating, in part, “PAY THIS AMOUNT $232.23,” and instructing Plaintiff to

“MAKE CHECKS PAYABLE TO/REMIT TO: GENERAL VASCULAR SPECIALISTS.” The

statement further states, “If paying by credit card fill out below.”

       31.     A true and correct redacted copy of the February 24, 2021 statement Defendant sent

to Plaintiff is attached hereto as Exhibit “F.”

                                 V. GROUNDS FOR RELIEF - COUNT I

                TEXAS FINANCE CODE – TEXAS DEBT COLLECTION ACT (TDCA)

       32.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if fully rewritten here.

       33.     Defendant has violated the Texas Finance Code in numerous ways, including, but

not limited to, the following:

               a.      Tex. Fin. Code § 392.301(a)(8), which prohibits Defendant from
                       threatening to take actions prohibited by law, since Defendant’s
                       post-discharge communications to Plaintiff were threats to collect
                       on the discharged debt which was forbidden by law, as: 1) the
                       discharge injunction prohibits anyone from taking actions to collect
                       on discharged debts in personam; and 2) the common law protects
                       Plaintiff’s privacy rights from being invaded by illegal contacts
                       from servicers and debt collectors, such as those at bar;

               b.      Tex. Fin. Code § 392.304(a)(8), which prohibits misrepresenting the
                       character, extent, or amount of a consumer debt in debt collection or
                       obtaining information concerning a consumer, since Defendant
                       misrepresented to Plaintiff in its post-discharge statements to him
                       that the discharged debt was past due and owing and he was
                       responsible to pay on the Account or take actions, to coerce his
                       payment, this was a misrepresentations of the character, extent or
                       amount of the subject debt in violation of the TDCA; and


                                                  -6-
    Case 3:21-cv-00570-M Document 1 Filed 03/11/21                    Page 7 of 12 PageID 7



                c.      Tex. Fin. Code § 392.304(a)(19), which prohibits Defendant’s use
                        of false representations or deceptive means to collect a debt, for the
                        reasons stated in the preceding paragraphs (a) and (b), Defendant
                        intentionally tried to coerce or deceive Plaintiff into paying the
                        debt, knowing that actions to collect discharged debt in personam
                        were forbidden by law.

        34.     Under Tex. Fin. Code Ann. § 392.403, Defendant’s actions make it liable to

Plaintiff for actual damages, statutory damages, injunctive relief, costs, and reasonable attorney’s

fees. Also, Plaintiff’s injuries resulted from Defendant’s malice, actual fraud and/or willful and

intentional misconduct, entitling Plaintiff to punitive damages.

        35.     Because of Defendant’s conduct, Plaintiff was forced to hire counsel to pursue this

action, and Plaintiff’s recoverable damages include his reasonable attorney’s fees incurred in

prosecuting this claim.

                               VI. GROUNDS FOR RELIEF - COUNT II

                                        INVASION OF PRIVACY

        36.     Plaintiff repeats, re-alleges, and incorporate by reference all previous paragraphs,

above, as if rewritten here in their entirety.

        37.     At all pertinent times, Plaintiff had a reasonable and lawful expectation not to be

contacted and harassed by Defendant during his Bankruptcy Case and post-discharge, as mandated

by the automatic stay and discharge injunction. Thus, Defendant sending Plaintiff statements

during his Bankruptcy Case and post-discharge were invasions of Plaintiff’s privacy rights.

        38.     Defendant’s wrongful acts were invasions of Plaintiff’s privacy rights and caused

injury to Plaintiff, which caused or exacerbated his emotional anguish, mental distress, loss of time

and inconvenience, along with other damages. Plaintiff’s injuries resulted from Defendant’s

malice, which entitles Plaintiff to exemplary damages under Texas Civil Practice and Remedies

Code §41.003(a).



                                                  -7-
     Case 3:21-cv-00570-M Document 1 Filed 03/11/21                   Page 8 of 12 PageID 8



                               VII. GROUNDS FOR RELIEF- COUNT III

              VIOLATION OF THE AUTOMATIC STAY AND DISCHARGE INJUNCTION

        39.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs,

above, as if set forth herein in their entirety.

        40.     At all material times, Defendant had actual knowledge of Plaintiff’s Bankruptcy

Case and of the discharge of the debt on the Account.

        41.     Defendant engaged in actions to attempt to collect from Plaintiff personally on the

debt underlying the Account, as evidenced by its sending Plaintiff statements or collection letters

during his Bankruptcy Case and after the discharge of the debt.

        42.     Defendant’s actions were willful acts in furtherance of its efforts to collect the debt

from Plaintiff, in violation of the automatic stay of 11 U.S.C. § 362 and discharge injunction

imposed by 11 U.S.C. § 524(a). Further, Defendant’s acts were harassing and attempts to coerce

and deceive Plaintiff into paying the debt, both during the Bankruptcy Case and after the debt had

been discharged. Defendant’s failure to comply with the aforesaid laws, despite Defendant being

on notice of Plaintiff s Bankruptcy Case and the discharge granted therein, as well as the effect of

the automatic stay and discharge injunction, illustrates Defendant utter contempt for federal law.

        43.     The actions of Defendant constitute harassment and were coercive and/or deceptive

actions taken to collect a debt from Plaintiff, in gross violation of the automatic stay of 11 U.S.C.

§ 362 and discharge injunction imposed by 11 U.S.C. § 524(a)(1)-(3).

        44.     Defendant knowingly and willfully violated the orders and injunctions of the

Bankruptcy Court and as mandated by federal law. After such prima facie showing by Plaintiff,

the duty falls on Defendant to show, as its only defense, a present inability to comply with the

orders and injunctions of the Bankruptcy Court, which must go beyond a mere assertion of

inability. Failing a showing by Defendant of its inability to comply with the orders and injunctions

                                                   -8-
    Case 3:21-cv-00570-M Document 1 Filed 03/11/21                   Page 9 of 12 PageID 9



of the Bankruptcy Court, Plaintiff must prevail on his claims, and Defendant must be held liable

for knowingly and willfully violating the orders and injunctions of the Bankruptcy Court. Any

defense put forth by Defendant in this proceeding can only constitute a good faith exception, as no

other reasonable explanation can be made for the conduct and actions of Defendant. Any

allegation of a good faith exception should not be allowed.

       45.     Specifically, Defendant violated the automatic stay of 11 U.S.C. § 362 and the part

of the Bankruptcy Court’s Discharge Order issued pursuant to 11 U.S.C. § 524(a)(2) that “operates

as an injunction against the commencement, or continuation of an action, the employment of

process, or an act, to collect, recover or offset any such debt as a personal liability of the debtors,

whether or not the discharge of such debt is waived ...”

       46.     There are no exceptions under 11 U.S.C. §§ 362 and 524, other provisions of the

United States Bankruptcy Code, or other applicable law that would permit Defendant’s conduct,

which was in blatant disregard of the automatic stay and discharge injunction.

       47.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

way of a properly filed and approved reaffirmation agreement, motion, stipulation or complaint,

none of which occurred here. No waiver of the orders or injunctions of the Bankruptcy Court has

occurred.

       48.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to Defendant’s violations of the orders and injunctions of the Bankruptcy Court. Any burdening

of Plaintiff with an obligation to police the misconduct of Defendant would be a complete

derogation of the law. It is well-settled that each party to an injunction or order of the Court is

responsible for ensuring its own compliance with the injunction or order and for bearing the cost

of compliance. Any attempt by Defendant to mount such a defense would constitute a collateral

attack on the injunctions and orders of the Bankruptcy Court in this proceeding, which is

                                                 -9-
   Case 3:21-cv-00570-M Document 1 Filed 03/11/21                  Page 10 of 12 PageID 10



prohibited. Any such defense put forth by Defendant in this case can only constitute a claim of

mitigation, as no other reasonable explanation can be made for the conduct and actions of

Defendant. No defense of failure to mitigate should be allowed.

       49.     Plaintiff has been injured and damaged by Defendant’s actions, and Plaintiff is

entitled to recover judgment against Defendant for actual damages and punitive damages, plus an

award of costs and reasonable attorney’s fees, for Defendant’s violations of 11 U.S.C. §§ 362 and

524 and pursuant to the Court’s powers under 11 U.S.C. § 105.

                          VIII. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

       50.     Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendant, as the

principal, within the line and scope of such individuals’ (or entities’) express or implied authority,

through employment, agency, or representation, including, but not limited to, the actions taken on

behalf of GVS, which imputes liability on Defendant for all such actions under the doctrine of

respondeat superior and/or vicarious liability.

                                           IX. DAMAGES

       51.     In addition to any damages previously stated hereinabove, the conduct of Defendant

has proximately caused Plaintiff past and future monetary loss, past and future mental distress,

emotional anguish and a discernable injury to Plaintiff’s emotional state, and other damages,

evidence for all of which will be presented to the jury. Moreover, dealing with the consequences

of Defendant’s actions has cost Plaintiff time and mental energy, which are precious to him.

       52.     At all relevant times, Defendant knew, and it continues to know, that, pursuant to

the automatic stay and discharge order granted by a U.S. Bankruptcy Court, debts are no longer

legally collectible, but Defendant made a corporate decision to act knowingly, willfully,

maliciously, and contrary to its knowledge of bankruptcy law, to attempt to collect on the debt it

                                                  -10-
   Case 3:21-cv-00570-M Document 1 Filed 03/11/21                  Page 11 of 12 PageID 11



knew had been included in a bankruptcy proceeding or discharged as a result of Plaintiff’s

Bankruptcy Case. Defendant had no right to engage in any of its actions at issue.

       53.     Plaintiff believes that, after reasonable discovery in this case, he will be able to

show that all actions taken by, or on behalf of, Defendant were conducted maliciously, wantonly,

recklessly, intentionally, knowingly, and/or willfully, with the desire to harm Plaintiff, with the

actual knowledge that such actions were in violation of the law.

       54.     Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant has been involved in numerous disputes involving complaints about the type of conduct

at issue here; nevertheless, Defendant intentionally and knowingly has refused to correct its

policies and comply with applicable laws, of which laws it is well-aware.

       55.     Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant has engaged in a pattern and practice of wrongful and unlawful behavior, in accordance

with its established policies and procedures, with respect to knowingly, willfully, intentionally,

and maliciously attempting to collect on debts discharged in bankruptcy. Accordingly, Defendant

is subject to punitive damages, statutory damages, and all other appropriate measures necessary to

punish and deter similar future conduct by Defendant. Moreover, Plaintiff’s injuries resulted from

Defendant’s malice, and/or willful and intentional misconduct, entitling Plaintiff to punitive

damages.

       56.     Plaintiff believes that, after reasonable discovery, he will be able to show that

Defendant’s actions at issue were part of Defendant’s illegal design, implemented in its policies

and procedures, to profit by harassing unsophisticated debtors and collecting debts that had been

included and discharged in the debtors’ respective bankruptcy cases.

       57.     Due to Defendant’s conduct, Plaintiff was forced to hire counsel, and his damages

include reasonable attorney’s fees incurred in prosecuting his claims.

                                               -11-
   Case 3:21-cv-00570-M Document 1 Filed 03/11/21                   Page 12 of 12 PageID 12



        WHEREFORE, PREMISES CONSIDERED, Plaintiff Brent B. Rosinski prays the Court:

        A.      Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable and necessary attorney’s fees for Defendant’s violations of

the TDCA, Plaintiff’s privacy rights, the automatic stay and the discharge injunction.

        B.      Find that appropriate circumstances exist for an award of punitive damages to

Plaintiff.

        C.      Award Plaintiff pre-judgment and post-judgment interest as allowed by law; and

        D.      Grant such other and further relief, in law or equity, to which Plaintiff might show

he is justly entitled.



                                               Respectfully submitted,

                                               /s/ James J. Manchee
                                               James J. Manchee
                                               State Bar Number 00796988
                                               jim@mancheelawfirm.com
                                               MANCHEE & MANCHEE, PC
                                               5048 Tennyson Parkway, Suite 250
                                               Plano, Texas 75024
                                               (972) 960-2240 (telephone)
                                               (972) 233-0713 (fax)

                                               COUNSEL FOR PLAINTIFF



                                         JURY DEMAND

        Plaintiff hereby demand a trial by jury on all issues so triable.

March 11, 2021                         /s/ James J. Manchee
Date                                   James J. Manchee




                                                 -12-
